Citation Nr: 1311454	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for an involuntary movement (tic) disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran had active duty service from July 1970 to February 1972, including in-country service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

In his December 2008 substantive appeal, the Veteran requested a hearing.  He was scheduled for a hearing in August 2012, but failed to appear.  He has not submitted evidence showing good cause for his failure to appear and his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

In October 2012, the Board denied claims of entitlement to service connection for headaches and hypertension, and remanded the issues of service connection for an acquired psychological disorder, diabetes mellitus type II, and an involuntary movement disorder for additional development. 

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD. In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claim as shown above.

The Board notes that, in addition to the Veteran's claims file, there is also a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the paper claims file and will proceed with review of the claims based upon all relevant evidence.  

The issues of entitlement to service connection for diabetes mellitus type II and an involuntary movement disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the medical evidence of record does not reflect that the Veteran currently has an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, anxiety, and depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters dated in July 2007 and March 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records, in addition to various lay statements.  The Veteran was also afforded a VA examination in connection with his acquired psychiatric claim.  The Board has carefully reviewed the submitted statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim being decided at this time.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection- acquired psychiatric disorder

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims (Court)'s interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id; see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki,  ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity  may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection for PTSD requires (i) medical evidence establishing a diagnosis of the condition, (ii) credible supporting evidence that the claimed in-service stressor occurred, and (iii) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).    

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, the VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The medical evidence in this case consists of service records, outpatient treatment records, and a VA examination dated in March 2012, with a December 2012 addendum report.

VA treatment records include diagnoses of PTSD, anxiety, and depression.  The Veteran asserts that he has a continuity of psychiatric symptomatology beginning in service.  

In order to determine whether the Veteran has an acquired psychiatric disorder that is related to his military service, he was afforded a March 2012 VA examination.  The examiner declined to assign a DSM-IV Axis I diagnosis and raised a suspicion of exaggerated reports of symptoms, and of possible malingering, by the Veteran.  The examiner limited consideration exclusively to PTSD and did not address whether the depressive and anxiety diagnoses from recent VA treatment records were related to service.  Based on a lengthy evaluation the examiner stated that no diagnosis of PTSD could be confirmed.

Any psychiatric diagnosis raised by the record since April 2007 is considered a current diagnosis and necessitates a medical nexus opinion.  Clemons, 23Vet. App. 1 (2009); 38 C.F.R. § 3.159(a).  Accordingly, the Board in October 2012 found that the March 2012 VA medical opinion was insufficient for appellate review, and another medical opinion must be obtained.  See Barr v. Nicholson, 21Vet. App. 303, 311 (2007).

An addendum opinion was sought and provided in December 2012.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner addressed whether the Veteran's diagnoses of depression and anxiety, rendered in VA outpatient notes, were related to military service.  The examiner indicated that the prior review of the Veteran's history included a number of inconsistencies in his report of symptoms, resulting in significant variability in diagnoses.  The examiner also found that the diagnoses were made in the context of the Veteran seeking secondary gain (claims for compensation or in the midst of legal problems).  It was also noted that the VA diagnoses did not appear to be based on a review of full available records or psychological testing.  The examiner indicated that the results of the previous examination were based on all available information and psychological testing, which showed significant exaggeration.  No diagnosis of PTSD, depression, or anxiety was afforded, even though such diagnoses were considered.  The examiner further noted that, since the last examination, the Veteran had not sought any further mental health treatment, despite claims of a severe disorder.  The only evidence that the Veteran may have experienced anxiety or depression right after military service were his own statements.  The examiner found that the Veteran could not be considered a reliable historian due to his tendency to exaggerate symptoms on psychological testing and significant inconsistencies in his report over time.  In sum, the examiner stated that there was not sufficient evidence to support a formal diagnosis of a depressive disorder or anxiety disorder and, as such, nexus was moot.

The Board finds that the opinions of the VA examiner in this case to be highly persuasive, based as they were on examination of the Veteran and his claims file.  As such, this is deemed the best evidence of record on the question of whether the Veteran carries a valid psychiatric diagnosis.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted in this case for an acquired psychiatric disorder, to include PTSD, anxiety, or depression.  In this case, the March 2012 VA examiner, who examined the Veteran and his claims file, found that the Veteran did not have a valid diagnosis of any psychiatric disorder.  As noted above, without a current diagnosis of this disability, service connection is not available.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Veteran has contended on his own behalf that his claimed psychiatric disabilities are related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witness observed and is within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) ("the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation").   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of psychiatric disorder are complex medical questions, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds his statements to be of little probative value, especially in light of the inconsistencies of record suggesting him to be an unreliable historian.  

In summary, the Board concludes that the preponderance of the evidence is against the claim and thus it must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression, is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board notes that the Veteran had not been afforded VA examinations in connection with his diabetes and involuntary movement (tic) disorder claims.  The Veterans Claims Assistance Act (VCAA) and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service (or a service-connected disability) is low.  Locklear v. Nicholson, 20Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service (or a service-connected disability) include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

With respect to the claimed diabetes, the Board in October 2012, noted that the etiological relationship in this instance is presumed.  38 C.F.R. §§ 3.307, 3.309.  The Veteran served in Vietnam within the applicable time period and diabetes is a disease presumptively related to herbicide exposure.  Id.  The missing element was found to be a current diagnosis of the condition.  VA treatment records from 2007 through 2009 did not include a formal diagnosis of diabetes.  However, they also did not confirm that he was specifically tested for diabetes and included some complaints about diabetic type symptoms, such as vision problems and urinary disorders.  Notably, serology testing conducted in August 2007 included a high measurement of glucose.  Since diabetes is presumptively related to service and the record is unclear as to whether diabetes is present, the Board found that a VA examination was necessary to determine whether the Veteran has a current diagnosis of diabetes mellitus, Type II.  38 C.F.R. § 3.159(c)(4). 

Regarding the claimed involuntary movement (tic) disorder, the Board in October 2012 noted that the Veteran submitted July 2007 lay statements reporting a continuity of symptomatology beginning in service.  Although the July 2007 statements appear to be copied and signed by different people, they are none the less evidence supporting a continuity of symptomatology beginning in service for involuntary movements.  VA treatment records from 2007 through 2009 included some complaints about involuntary movements or a tic, but did not show any further treatment or diagnosis.  Pertinently, the March 2012 VA PTSD examiner noticed an "involuntary writhing twitch" affecting the Veteran's mouth, neck, shoulder, and trunk.  As such, the Board found that, overall, the lay statements about continuity of symptomatology taken together with reports of current involuntary body movements were sufficient to trigger VA's duty to provide an examination as detailed below.  See id.; Locklear, 20 Vet. App. 410.  

The Veteran was scheduled for VA examinations in connection with his diabetes claim.  A December 2012 report in the claims file noted that he failed to report for the scheduled examination.  It is not clear from the claims file whether a separate examination was requested for his movement disorder claim and the file does not contain information regarding what notice was afforded to the Veteran in connection with these examinations.  

Affording the Veteran the benefit of the doubt in this case, he should again be scheduled for the referred examinations and provided adequate notice of the time and place.   The Veteran should also be specifically notified that the purpose of the examinations requested is to obtain information or evidence (or both) which may be dispositive of the appeal and placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  In this regard, the Board notes that the "duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine whether currently has diabetes mellitus, Type II, and/or an involuntary movement (tic) disorder related to active service.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  

The examiner should answer all of the relevant questions that follow as definitively as possible:

(a)  Does the Veteran have a current diagnosis 
(any time since April 2007) of diabetes mellitus, Type II?

(b)  For any current involuntary movement disorder (tic) found, is it at least as likely as not (50 percent probability or more) that it (any current involuntary movement disorder diagnosed since April 2007) had its onset in service or is otherwise the result of a disease or injury in service, to include presumed herbicide exposure?

In responding to this query, the examiner must presume that the Veteran was exposure to herbicides while stationed in Vietnam.  

For any opinion given, the examiner must provide a rationale.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for these disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  

2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


